Citation Nr: 0608764	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with emergency medical services for the veteran in 
September 2, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus 
type II, coronary artery disease, hypertension, diabetic 
neuropathy of the right lower extremity and left lower 
extremity, and erectile disfunction associated with diabetes 
mellitus type II. 

2.  The medical services he received in September 2002 were 
not authorized by VA.

3.  The veteran was not in a medical emergency of such nature 
that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in September 2002 have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1003 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to payment or reimbursement of 
private medical treatment.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision and the statement of the case (SOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letter form April 2004, explained the evidence necessary to 
establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letters predated the rating decisions.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in January 2004.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was issued prior to 
the issuance of the VCAA-compliant letter.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify. He was provided an 
opportunity at that time to submit additional evidence. The 
veteran did not submit any additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice, as the veteran 
was clearly aware that he had the ability to submit 
additional evidence.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).
 
In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in April 2004 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send us 
information describing additional evidence . . . or send us 
additional evidence."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the notice of the requirement degree of 
disability and the effective date of the award as required by 
Dingess, supra, the Board finds that since the veteran's 
claim is not one of entitlement to service connection, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to the veteran. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has not obtained any evidence.  
The veteran submitted a document from the Great Plains 
Regional Medical Center.

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, supra.

Legal Criteria and Analysis

The veteran received treatment at the emergency room of the 
Great Plains Regional Medical Center on September 2, 2002 for 
a swollen scrotum.  Treatment records from September 2, 2002 
note that the veteran had been experiencing pain and swelling 
in the scrotum for 7-8 days prior to seeking treatment.  On a 
scale of 1-10 he described the pain as 2.  He was treated 
with an antibiotic injection, Rocephin and was sent home.  

In a VA-9 form of March 2004, the veteran stated that he went 
to the local emergency room because the nearest VA hospital 
was two hours away and he could not have sustained the trip 
due to the pain he was experiencing.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  Specifically, the veteran's condition was not 
such that if care and services were not rendered the delay 
would have been hazardous to life or health.  

Treatment records of September 2, 2002 show that the veteran 
was ambulatory, that he had been experiencing the symptoms 
for 7-8 days prior to seeking treatment and that pain level 
was only 2.  Treatment required only an antibiotic injection 
after which he was discharged.  No pain medication was 
prescribed and there was no required hospitalization.  
Considering that the veteran had been experiencing the 
symptoms for 7-8 days prior to seeking treatment, the Board 
finds that he could have also sought approval for the medical 
treatment.  Furthermore, the Board notes that although the 
veteran now states that the pain was such that he could 
hardly bear the 2 mile trip to the emergency room, the 
veteran described the pain as 2 on a scale of 1-10 when 
seeking treatment and was not even prescribed pain 
medication.  At the time of treatment he did not describe his 
pain as severe.  None of the medical evidence of record shows 
that delay in treatment would have placed the veteran's 
health in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  Similarly, a prudent lay person would not have 
reasonably expected that delay would have been hazardous to 
health.

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the veteran does 
not meet one of the criterion under 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the veteran meets any of the other 
criterion, as the failure to meet one of them precludes 
payment.  Id.  Accordingly, for the reason stated above, 
reimbursement for medical treatment on September 2, 2002 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 is denied.


ORDER

Reimbursement or payment of the cost of medical treatment 
provided at Great Plains Regional Medical Center on September 
2, 2002, under the provisions of 38 U.S.C.A. § 1725, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


